REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 5-9, 11-13 and 15 are allowed.
Claims  1, 8 and 12 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose  API application programming interface operating to receive properly authenticated and secure transmissions from outside said private network, the pairing of the Bluetooth gateway with the smart devices occurring in a safe 
space which is free from access by middlemen and contains protection 
against propagation of signals outside the safe space.
It is noted that the closest prior art, Lee et al. (US 20150303966, Oct. 22, 2015) shows   the terminal is attached to a network of mobile network operator A, the network recognize the attachment of the terminal and trigger OTA(over-the-air) management by transmitting an SMS to the terminal at an OTA server of the MNO A, the OTA server operated by each MNO and provide, using OTA to allow the OTA server to perform OTA management of the UICC in the terminal, the network is required to recognize the attachment of the terminal, for triggering OTA management via the network, the terminal has to be in a state capable of directly receiving SMS.
It is noted that the closest prior art, Van der Laak (US 20120129513, May 24, 2012) shows the user's wireless media device remotely locked so that other cellular systems cannot be accessed and used by the wireless media device, once new electronic SIM access information has been received and stored in the electronic 
However, Lee et al. and Van der Laak fails to disclose or render obvious the above underlined limitations as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Fri 8.a.m to 5.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464